--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
 
FIRST LIEN CREDIT AGREEMENT
 
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated as of October 4, 2011, is by and among Energy XXI Gulf
Coast, Inc., a Delaware corporation (the “Borrower”), the lenders party to the
First Lien Credit Agreement described below (the “Lenders”), and The Royal Bank
of Scotland plc, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other parties in the capacities herein
identified.
 
RECITALS
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”); and
 
WHEREAS, Energy XXI, Inc., a Delaware corporation and Subsidiary of the Parent,
owns Energy XXI Natural Gas Holdings, Inc., a Delaware corporation (“Natural Gas
Holdings, Inc.”), which in turn is expected to own a 20% interest in Energy XXI
Natural Gas Partners LLC (“NGP”) and serve as the managing member of NGP, a
Delaware limited liability company engaged in the business of acquiring and
operating certain types of natural gas assets;
 
WHEREAS, EXXI GOM and NGP will enter into an Operating Agreement (the “Operating
Agreement”) pursuant to which EXXI GOM will provide certain management and
operating services to NGP;
 
WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, the Issuer, and the Lenders amend the First Lien Credit Agreement
in certain respects as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT
 
Section 1. Definitions.
 
  Capitalized terms used herein but not defined herein shall have the meanings
as given them in the First Lien Credit Agreement, unless the context otherwise
requires.
 
 
 

--------------------------------------------------------------------------------

 
Section 2. Amendments to First Lien Credit Agreement.
 
(a) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by adding the following new
defined terms in alphabetical order:
 
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:  (1) the Net Income (but not loss) of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
excluded, except to the extent of the amount of dividends or distributions paid
in cash to the specified Person or a Subsidiary of the Person; (2) the Net
Income of any Subsidiary will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders, partners or members; (3) the cumulative effect
of a change in accounting principles will be excluded; (4)  any write-downs of
non-current assets will be excluded; provided that any ceiling limitation
write-downs under SEC guidelines shall be treated as capitalized costs, as if
such write-downs had not occurred; (5) any unrealized non-cash gains or losses
or charges in respect of hedge or non-hedge derivatives (including those
resulting from the application of SFAS 133) will be excluded; (6) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards will be excluded; (7) any item classified as an
extraordinary, unusual or nonrecurring gain, loss or charge will be excluded;
(8) all deferred financing costs written off and premiums paid or other charges
in connection with any early extinguishment of Indebtedness will be excluded;
(9) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on
disposed, abandoned, transferred, closed or discontinued operations will be
excluded; and (10) all Permitted Payments to Parent Companies will be excluded.
 
“Operating Agreement” means the Operating Agreement to be entered into between
EXXI GOM and NGP, as amended, modified or supplemented from time to time in
accordance with the terms hereof, pursuant to which EXXI GOM will operate assets
of NGP.
 
“Permitted Payments to Parent Companies” means:  (1) payments to the Parent or
any of its Subsidiaries to permit them to pay their reasonable accounting, legal
and administrative expenses when due, in an aggregate amount not to exceed $3.5
million per annum; and (2) for so long as the Borrower is a member of a group
filing a consolidated or combined tax return with Parent or any Subsidiary
thereof, payments to Parent or any Subsidiary thereof in respect of an allocable
portion of the tax liabilities of such group that is attributable to the
Borrower and its Subsidiaries (“Tax Payments”); provided that the Tax Payments
do not exceed the amount of the relevant tax (including any penalties and
interest) that the Borrower would owe if the Borrower were filing a separate tax
return (or a separate consolidated or combined return with its Subsidiaries that
are members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the Borrower and such Subsidiaries from other taxable years.  Any Tax Payments
received from the Borrower shall be paid over to the appropriate taxing
authority within 30 days of Parents’ receipt of such Tax Payments or refunded to
the Borrower.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by replacing the following
defined terms in their entirety with the following:
 
“No Less Favorable Terms and Conditions” means, with respect to any refinancing
of any Indebtedness permitted hereunder, terms and conditions that are, taken as
a whole, no less favorable to the Lenders and evidenced by documentation that
shall not (a) increase the principal amount of or interest rate on such
outstanding Indebtedness, (b) reduce either the tenor or the average life of
such Indebtedness, (c) change the respective primary obligor(s) on the
refinancing Indebtedness, (d) change the security, if any, for the refinancing
Indebtedness (except to the extent that only a subset of existing security is
granted to holders of such refinancing Indebtedness) or (e) afford the holders
of such refinancing Indebtedness other covenants, defaults, rights or remedies,
taken as a whole, more burdensome to the obligor(s) than those contained in such
Indebtedness.
 
“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of Intermediate Holdco, the Borrower or any Subsidiary or any
warrants, options or other right or obligation to purchase or acquire any such
Capital Securities, whether now or hereafter outstanding, (b) the making of any
other distribution in respect of such Capital Securities, in each case either
directly or indirectly, whether in cash, property or obligations of Intermediate
Holdco, the Borrower or any Subsidiary or otherwise, or (c) the making of any
Investment permitted by Section 7.2.5(m).
 
“Stated Maturity Date” means December 31, 2014.
 
(c) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by (i) changing the phrase
“Interest Expense” appearing in clause (iii) of the definition of EBITDA to the
phrase “interest expense (whether in cash or non-cash form)”, (ii) deleting in
their entirety the definitions of “PP Debt”, “PP Debt Documents,” and “PP Notes”
and (iii) by deleting the phrase “the PP Debt” and the phrase “the PP Notes,”
where those phrases appear in the defined term “Total Debt.”
 
(d) Amendment to Section 2.8.2 of the First Lien Credit
Agreement.  Section 2.8.2 of the First Lien Credit Agreement is hereby amended
by deleting the first sentence of such Section and replacing it with the
following:
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Promptly after June 30 of each calendar year, commencing June 30, 2011, and in
any event prior to September 30, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report in form and substance
satisfactory to the Administrative Agent, prepared by an Approved Engineer or
prepared by the Borrower’s petroleum engineers and then audited by an Approved
Engineer (it being agreed that such an audited report will comment on total
reserves and whether the audited reserves and PV10 of such reserves are within a
10% tolerance of the Approved Engineer’s estimates, based on both the Proved
Developed Producing Reserves and total Proved Reserves), which Reserve Report
shall be dated as of June 30 of such calendar year and shall set forth the
proven and producing oil and gas reserves attributable to the Oil and Gas
Properties owned directly by the Borrower and its Subsidiaries that the Borrower
wishes to include in the Borrowing Base and a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based on pricing assumptions
consistent with SEC reporting requirements at the time, together with additional
data concerning pricing, hedging, quantities and purchasers of production, and
other information and engineering and geological data as the Administrative
Agent or any Lender may reasonably request; provided that notwithstanding the
foregoing, in respect of any election made by the Required Lenders on or before
May 1 of any year for such year’s applicable Reserve Report, the Required
Lenders shall have the right to require that the Reserve Report delivered
pursuant to this Section 2.8.2 be prepared by any Approved Engineer rather than
prepared by the Borrower’s petroleum engineers and then audited by an Approved
Engineer and provided further it is agreed that in connection with an
acquisition of Capital Securities or Oil and Gas Properties (as generally
provided under Section 7.2.9) with a net purchase price in excess of
$100,000,000 for which a Borrowing Base increase is being requested in
conjunction therewith, the Borrower will deliver a Reserve Report prepared by an
Approved Engineer in a form reasonably acceptable to the Administrative Agent
with regard to the Oil and Gas Properties being so acquired (whether directly or
indirectly through the acquisition of Capital Securities).”
 
(e) Amendment to Section 5.1.20 of First Lien Credit Agreement. Section 5.1.20
of the First Lien Credit Agreement is amended by deleting the phrase “Borrower’s
unused availability under this Agreement’ with the phrase “an amount equal to
(A) the lesser of the Commitment Amount and the Borrowing Base less (B) the
aggregate amount of the Credit Exposure of all Lenders”.
 
(f) Amendment to Section 7.1.1 of the First Lien Credit Agreement.  Section
7.1.1 of the First Lien Credit Agreement is hereby amended by (i) deleting the
phrase “(provided, however, that such notice and information shall not be
required in regards to any Disposition effected pursuant to Section 7.2.10(e))”
appearing at the end of clause (n) of such section and (ii) deleting the phrase
“(A) the wells drilled by the Borrower and its Subsidiaries during such recently
ended fiscal quarter,” appearing in clause (q) of such section and replacing it
with the phrase “(A) the wells drilled by the Borrower and its Subsidiaries on
their Oil and Gas Properties during such recently ended fiscal quarter,”
 
 
- 4 -

--------------------------------------------------------------------------------

 
(g) Amendment to Section 7.1.7 of the First Lien Credit Agreement.  Section
7.1.7 of the First Lien Credit Agreement is hereby amended by deleting clause
(a) thereof and replacing it in its entirety with the following:
 
“(a) in the case of Loans, for working capital and general corporate purposes of
the Borrower and the Subsidiary Guarantors, including acquisitions and making
Investments as permitted by Section 7.2.5 and Restricted Payments as permitted
by Section 7.2.6.”
 
(h) Amendment to Section 7.1.8 of the First Lien Credit Agreement.  Section
7.1.8 of the First Lien Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:
 
“Notwithstanding the foregoing provisions of this Section 7.1.8 or the
provisions of any other Loan Document, the Borrower shall not be obligated to
pledge or grant a security interest or other Lien in favor of the Administrative
Agent or the other Secured Parties on the Borrower’s Investments made as
permitted under Section 7.2.5(m) hereof.”
 
(i) Amendment to Section 7.1.16 of the First Lien Credit
Agreement.  Section 7.1.16 of the First Lien Credit Agreement is hereby amended
by deleting the amount “$25,000,000” and replacing it with the phrase
“$50,000,000; provided, however, that in the event that during such calendar
year the Borrower’s or any of its Subsidiary’s Oil and Gas Properties shall
suffer hurricane damage, the Administrative Agent, upon the request of the
Borrower, is authorized to reduce such $50,000,000 for such calendar year to an
amount (not less than zero) acceptable to the Administrative Agent in its sole
discretion”.
 
(j) Amendment to Section 7.2.1 of the First Lien Credit Agreement.  Section
7.2.1 of the First Lien Credit Agreement is hereby amended by deleting the first
sentence of such Section 7.2.1 and replacing it in it entirety with the
following:
 
“The Borrower will not, and will not permit any of its Subsidiaries to, engage
in any business activity except those business activities engaged in on the date
of this Agreement and activities reasonably incidental thereto (which such
activities include the making of any Investment as permitted pursuant to Section
7.2.5 and, for purposes of EXXI GOM, the performance of services, including as
an operator, on behalf of Affiliates of the Borrower (and, for the avoidance of
doubt, the performance of such services shall be deemed to be in the ordinary
course of business for EXXI GOM for purposes of this Agreement) and the entering
into and performance by EXXI GOM of the Operating Agreement).”
 
 
- 5 -

--------------------------------------------------------------------------------

 
(k) Amendment to Section 7.2.2(g) of the First Lien Credit
Agreement.  Section 7.2.2(g) of the First Lien Credit Agreement is hereby
amended by deleting it and replacing it in its entirety with the phrase
“[Intentionally Blank].”
 
(l) Amendment to Section 7.2.2(j) of the First Lien Credit
Agreement.  Section 7.2.2(j) of the First Lien Credit Agreement is hereby
amended by deleting the phrase “less the amount of PP Debt outstanding at such
time.”
 
(m) Amendment to Section 7.2.3 of the First Lien Credit Agreement.  Section
7.2.3 of the First Lien Credit Agreement is hereby amended by deleting clause
(b) thereof and replacing it in its entirety with the following:
 
“(b)           Liens arising by application of provisions under Article 7 of
that certain Limited Liability Company Agreement of Energy XXI Natural Gas
Partners LLC to “Affiliates” (as defined under such agreement) of Parent and its
Subsidiaries and Liens arising pursuant to the Operating Agreement.”
 
(n) Amendment to Section 7.2.5 of the First Lien Credit
Agreement.  Section 7.2.5 of the First Lien Credit Agreement is hereby amended
by (i) deleting the word “and” appearing at the end of clause (k) thereof,
(ii) by adding the word “and” at the end of clause (l) thereof, (iii) adding the
following clause (m) thereto:
 
“(m) Investments by way of loans or advances to the Parent or Subsidiaries of
the Parent, in lieu of Restricted Payments permitted by Section 7.2.6(d), in
amounts which when combined with Restricted Payments permitted by
Section 7.2.6(d) do not exceed the amount of Restricted Payments permitted by
Section 7.2.6(d);”
 
and (iv) by relettering clauses “(m)” and “(n)” to “(n)” and “(o),”
respectively.
 
(o) Amendment to Section 7.2.6(d) of the First Lien Credit
Agreement.  Section 7.2.6(d) of the First Lien Credit Agreement is hereby
amended in its entirety to the following:
 
(d)           Restricted Payments,
 
(w) to Parent or Subsidiaries of Parent (so that such amounts can ultimately be
paid to Parent) in an amount not to exceed $25,000,000 in the aggregate (on a
cumulative basis for all payments pursuant to this clause (w) including those in
the aggregate total amount of $11,082,156 made prior to the Closing Date) so
that Parent may use such amounts for the purpose of paying premiums or other
payments associated with inducing the early conversion of the Parent’s
convertible preferred stock,
 
 
- 6 -

--------------------------------------------------------------------------------

 
(x) to Parent or Subsidiaries of Parent (so that such amounts can ultimately be
paid to Parent) in an aggregate amount not to exceed $17,000,000 in any calendar
year (on a cumulative basis for all payments pursuant to this clause (x)) so
that Parent may pay dividends on its outstanding preferred stock;
 
(y) to Parent or Subsidiaries of Parent in an amount not to exceed $150,000,000
in the aggregate (on a cumulative basis for all payments pursuant to this
clause (y)) so that Parent or Subsidiaries of Parent (as the case may be) may
use such amounts to make capital contributions to NGP within thirty (30) days of
the making of such Restricted Payment (and if such contribution is not made and
used by NGP to purchase assets within such thirty (30) days, such Restricted
Payment will be returned immediately to the Borrower on or prior to such
thirtieth day); provided that no Restricted Payment otherwise permitted by this
clause (y) shall be made unless prior to, or contemporaneously with, the making
of such Restricted Payment the Borrower shall have delivered to the
Administrative Agent a copy of the Operating Agreement in form and substance
satisfactory to the Administrative Agent and certified by the Borrower as being
true, correct and complete; and
 
(z) to Parent or Subsidiaries of Parent in an amount not to exceed $100,000,000
in any calendar year (on a cumulative basis for all payments under this
clause (z) during such calendar year);
 
provided, however, that notwithstanding the foregoing, the aggregate of all
Restricted Payments made from June 30, 2011 pursuant to clauses (w) through (z)
shall not exceed an amount equal to the sum of $70,000,000 plus 50% of the
Consolidated Net Income of the Borrower for the period (taken as one accounting
period) from October 1, 2010 to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), provided, further, however, that such
Restricted Payments under this Section 7.2.6(d) may be made only so long as
(i) no Default or Borrowing Base Deficiency has occurred and is continuing, or
shall be caused thereby, (ii) in the case of a Restricted Payment made pursuant
to clause (w), (x) or (y) the Borrowing Base Utilization Percentage after giving
effect to such proposed Restricted Payment would not exceed 50%, (iii) in the
case of a Restricted Payment permitted pursuant to clause (w) or (x), the sum of
(A) an amount equal to (I) the lesser of the Commitment Amount and the Borrowing
Base less (II) the aggregate amount of the Credit Exposure of all Lenders plus
(B) the aggregate amount of all cash and Cash Equivalent Investments of the
Borrower and its Subsidiaries after giving effect to such proposed Restricted
Payment, shall equal or exceed $150,000,000, (iv) in the case of a Restricted
Payment made pursuant to clause (z), after giving effect to such Restricted
Payment (1) there are no outstanding Loans and (2) the sum of (A) an amount
equal to (I) the lesser of the Commitment Amount and the Borrowing Base less
(II) the aggregate amount of the Credit Exposure of all Lenders plus (B) the
aggregate amount of all cash and Cash Equivalent Investments of the Borrower and
its Subsidiaries, shall equal or exceed $500,000,000; (v) prior to the making of
any such Restricted Payment (or any Investment permitted pursuant to Section
7.2.5(m) in lieu of a Restricted Payment), the Borrower delivers a certificate
substantially in the form of Exhibit K hereto with appropriate insertions to the
Administrative Agent certifying as to the satisfaction of the conditions set
forth in the immediately foregoing clauses (i)-(iv), to the extent applicable
and certifying (A) in regards to a proposed Restricted Payment under clause (w)
or (y) of this Section 7.2.6(d) or Investments in lieu thereof, the aggregate
amount of all such Restricted Payments or Investments in lieu thereof (including
the amount of the Restricted Payment or Investment proposed to be made) pursuant
to such clause and (B) in regards to a proposed Restricted Payment under
clause (x) or (z) of this Section 7.2.6.(d) or Investments in lieu thereof, the
aggregate amount of all such Restricted Payments (and Investments in lieu
thereof) made from January 1 of such year up to and including the date of such
Restricted Payment; and
 
 
- 7 -

--------------------------------------------------------------------------------

 
(p) Amendment to Section 7.2.10(e) of the First Lien Credit
Agreement.  Section 7.2.10(e) of the First Lien Credit Agreement is hereby
amended by deleting such clause (e) and replacing it in its entirety with the
following:
 
“(e)           [Intentionally Blank].”
 
(q) Amendment to Section 7.2.11 of the First Lien Credit Agreement.  Section
7.2.11 of the First Lien Credit Agreement is hereby amended by deleting clause
(a) thereof and replacing it in its entirety with the following: “(a) the
Operating Agreement unless the Borrower has provided prior notice of the
amendment, supplement, waiver or other modification of, or forbearance, to the
Administrative Agent and the Administrative Agent has consented to such
amendment, supplement, waiver, modification or forbearance, other than
amendments, supplements, modifications or waivers which are administrative in
nature or which would not materially increase the Borrower’s or any of its
Subsidiary’s obligations thereunder,  would not materially increase the
Borrower’s or any Subsidiary’s potential liabilities thereunder and would not
reduce or impair any indemnities in favor of the Borrower or any of its
Subsidiaries;”
 
(r) Amendment to Section 7.2.12 of the First Lien Credit
Agreement.  Section 7.2.12 of the First Lien Credit Agreement is hereby amended
by (i) deleting the word “and” appearing at the end of clause (c) thereof,
(ii) adding the word “and” at the end of clause (d) thereof before the period,
(iii) replacing clause (d) thereof in its entirety with the following:  “(d) the
payment of Restricted Payments as provided under Section 7.2.6 and the making of
Investments permitted under Section 7.2.5(m); and” (iv) adding the following new
clause (e) thereof before the period:
 
“(e) arrangements, transactions or contracts based on or arising from (i) EXXI
GOM’s entry into and performance of servicing and operator duties for Energy XXI
Natural Gas Partners LLC, (ii) the performance of obligations applicable to
Borrower and its Subsidiaries as affiliates of Parent and its Subsidiaries
pursuant to Article 7 of that certain Limited Liability Company Agreement of
Energy XXI Natural Gas Partners LLC and (iii) EXXI GOM’s entering into and
performance of the Operating Agreement.”
 
 
- 8 -

--------------------------------------------------------------------------------

 
and (v) adding the following sentence at the end of such Section:
 
“Notwithstanding the foregoing, the Borrower and its Subsidiaries shall not
acquire any assets (other than for the purpose of facilitating the marketing of
Hydrocarbons or otherwise acquisitions of assets incidental to the operation of
Hydrocarbon Interests) that were owned by NGP without the prior consent of the
Administrative Agent.”
 
(s) Amendment to Section 7.2.13 of the First Lien Credit
Agreement.  Section 7.2.13 is hereby amended by deleting the phrase “in the PP
Debt Documents,” in the last sentence of such Section 7.2.13.
 
(t) Amendment to Section 7.2.20(b)(ii) of the First Lien Credit
Agreement.  Section 7.2.20(b)(ii) of the First Lien Credit Agreement is hereby
amended by deleting it and replacing it in its entirety with the
following:  “[Intentionally Blank].”
 
(u) Amendment to Section 7.2.21 of the First Lien Credit
Agreement.  Section 7.2.21 of the First Lien Credit Agreement is hereby amended
by deleting the last sentence of such Section 7.2.21.
 
(v) Amendment of Exhibit E to First Lien Credit Agreement.  Exhibit E to the
First Lien Credit Agreement is hereby amended by adding the following paragraph
7 thereto immediately following paragraph 6 thereof:
 
“7. Restricted Payments/Investments.  During the quarter ending ________, 20__,
(i) the Borrower made $_______ of Investments permitted by Section 7.2.5(m) of
the First Lien Credit Agreement and (ii) the Borrower made $______ of Restricted
Payments permitted by clause ____ of Section 7.2.6(d) of the First Lien Credit
Agreement, of which such amount $________ was made pursuant to clause (y) of
such section and $________ was made pursuant to clause (z) of such section.”
 
(w) Exhibit K to First Lien Credit Agreement.  The First Lien Credit Agreement
is hereby amended by adding Exhibit K in the form of Exhibit K to this Amendment
immediately following Exhibit J to the First Lien Credit Agreement.
 
Section 3. Conditions to Effectiveness.
 
  This Amendment shall be deemed effective (subject to the conditions herein
contained) as of the date (the “Effective Date”) upon the Administrative Agent’s
receipt of counterparts hereof duly executed by the Borrower, the Administrative
Agent, the Swing Line Lender, the Issuers and all of the Lenders and upon the
prior or concurrent satisfaction of each of the following conditions:
 
 
- 9 -

--------------------------------------------------------------------------------

 
(a) the Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment signed on behalf of such party;
 
(b) the Administrative Agent shall have received for its own account, or for the
account of each Lender, as the case may be, all fees, costs and expenses due and
payable pursuant to Section 3.3 of the First Lien Credit Agreement, the fee to
each Lender agreed between the Borrower and the Administrative Agent and, if
then invoiced, 10.3 of the First Lien Credit Agreement;
 
(c) the Administrative Agent shall have received, and it shall be in form and
substance satisfactory to the Administrative Agent, a copy of NGP’s Limited
Liability Company Agreement certified by the Borrower as being a true, correct
and complete copy thereof; and
 
(d) after giving effect to all borrowings on the such effective date, the
Borrower shall have unused availability under the Borrowing Base of at least
$100,000,000.
 
Notwithstanding the foregoing, this Amendment shall not become effective and the
agreements hereunder will be terminated unless each of the foregoing conditions
is satisfied (or waived by all of the Lenders in writing) on or prior to October
15, 2011.
 
Section 4. Representations and Warranties.
 
  The Borrower hereby represents and warrants that after giving effect hereto:
 
(a) the representations and warranties of the Obligors contained in the Loan
Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;
 
(b) the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment and the other Loan Documents have been duly authorized
by all necessary corporate or other action required on their part and this
Amendment, along with the First Lien Credit Agreement as amended hereby and the
other Loan Documents, constitutes the legal, valid and binding obligation of
each Obligor a party thereto enforceable against them in accordance with its
terms, except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;
 
(c) neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the First Lien
Credit Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;
 
 
- 10 -

--------------------------------------------------------------------------------

 
(d) no Material Adverse Effect has occurred since May 5, 2011; and
 
(e) no Default or Event of Default or Borrowing Base Deficiency has occurred and
is continuing.
 
Section 5. Loan Document; Ratification.
 
(a) This Amendment is a Loan Document.
 
(b) The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
First Lien Credit Agreement as amended hereby and each of the other Loan
Documents including without limitation all Mortgages, Security Agreements,
Guaranties, Control Agreements and other Security Documents, to which it is a
party.
 
Section 6. Costs And Expenses.
 
  As provided in Section 10.3 of the First Lien Credit Agreement, the Borrower
agrees to reimburse Administrative Agent for all fees, costs, and expenses,
including the reasonable fees, costs, and expenses of counsel or other advisors
for advice, assistance, or other representation, in connection with this
Amendment and any other agreements, documents, instruments, releases,
terminations or other collateral instruments delivered by the Administrative
Agent in connection with this Amendment.
 
Section 7. GOVERNING LAW.
 
  THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED
STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
Section 8. Severability.
 
  Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 9. Counterparts.
 
  This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any party
hereto may execute this Amendment by signing one or more counterparts.  Any
signature hereto delivered by a party by facsimile or electronic transmission
shall be deemed to be an original signature hereto.
 
Section 10. No Waiver.
 
  The express waivers set forth herein are limited to the extent expressly
provided in this Amendment and, except as expressly set forth in this Amendment,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of (or consent to departure from)
any terms, provisions, covenants, warranties or agreements of any of the Loan
Documents.  The parties hereto reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the First Lien Credit Agreement or any other provision of any
Loan Document.
 
 
- 11 -

--------------------------------------------------------------------------------

 
Section 11. Successors and Assigns.
 
  This Amendment shall be binding upon the Borrower and its successors and
permitted assigns and shall inure, together with all rights and remedies of each
Secured Party hereunder, to the benefit of each Secured Party and the respective
successors, transferees and assigns.
 
Section 12. Entire Agreement.
 
  THIS AMENDMENT, THE FIRST LIEN CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature Pages Follow]

 
- 12 -

--------------------------------------------------------------------------------

 



 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.
 
 
BORROWER:

 
 
ENERGY XXI GULF COAST, INC.

 
 
By:
/s/ Rick Fox

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

 
 
ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:

 
 
THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer and Lender

 
 
By:
/s/ Sanjay Remond

 
 
Name: Sanjay Remond

 
 
Title: Authorised Signatory


 
 

--------------------------------------------------------------------------------

 

 
 
BNP PARIBAS, as Issuer and Lender

 
 
By:
/s/ Greg Smothers

 
 
Name: Greg Smothers

 
 
Title: Director

 
 
By:
/s/ Betsy Jocher

 
 
Name: Betsy Jocher

 
 
Title: Director


 
 

--------------------------------------------------------------------------------

 

 
 
AMEGY BANK NATIONAL ASSOCIATION, as Lender

 
 
By:
/s/ C. Wakeford Thompson

 
 
Name: C. Wakeford Thompson

 
 
Title: Vice President


 
 

--------------------------------------------------------------------------------

 

 
 
THE BANK OF NOVA SCOTIA, as Lender

 
 
By:
/s/ John Frazell

 
 
Name: John Frazell

 
 
Title: Director


 
 

--------------------------------------------------------------------------------

 

 
 
TORONTO DOMINION (TEXAS) LLC, as Lender

 
 
By:
/s/ Debbi L. Brito

 
 
Name: Debbi L. Brito

 
 
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 

 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 
 
By:
/s/ Peter Shen

 
 
Name: Peter Shen

 
 
Title: Vice President


 
 

--------------------------------------------------------------------------------

 

 
 
NATIXIS, as Lender

 
 
By:
/s/ Liana Tchernysheva

 
 
Name: Liana Tchernysheva

 
 
Title: Managing Director

 
 
By:
/s/ Donovan C. Broussard

 
 
Name: Donovan C. Broussard

 
 
Title: Managing Director


 
 

--------------------------------------------------------------------------------

 

 
 
Barclays Bank PLC, as Lender

 
 
By:
/s/ Vanessa A. Kurbatskiy

 
 
Name: Vanessa A. Kurbatskiy

 
 
Title: Vice President


 
 

--------------------------------------------------------------------------------

 

 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 
 
By:
/s/ Mikhail Faybusovich

 
 
Name: Mikhail Faybusovich

 
 
Title: Director

 
 
By:
/s/ Vipul Dhadda

 
 
Name: Vipul Dhadda

 
 
Title: Associate


 
 

--------------------------------------------------------------------------------

 

 
 
UBS LOAN FINANCE LLC, as Lender

 
 
By:
/s/ Mary E. Evans

 
 
Name: Mary E. Evans

 
 
Title: Associate Director

 
 
By: /s/ Irja R. Otsa

 
 
Name: Irja R. Otsa

 
 
Title: Associate Director


 
 

--------------------------------------------------------------------------------

 

 
 
ING CAPITAL LLC, as Lender

 
 
By:
/s/ Juli Bieser

 
 
Name: Juli Bieser

 
 
Title: Director


 
 

--------------------------------------------------------------------------------

 

 
 
REGIONS BANK, as Lender and

 
 
as Swing Line Lender

 
 
By: /s/ Kelly L. Elmore III

 
 
Name: Kelly L. Elmore III

 
 
Title: Senior Vice President


 
 

--------------------------------------------------------------------------------

 

 
 
UBS AG, STAMFORD BRANCH, as Issuer

 
 
By:
/s/ Mary E. Evans

 
 
Name: Mary E. Evans

 
 
Title: Associate Director

 
 
By: /s/ Irja R. Otsa

 
 
Name: Irja R. Otsa

 
 
Title: Associate Director


 
 

--------------------------------------------------------------------------------

 

 
 
Citibank, N.A., as Lender

 
 
By:
/s/ Phil Ballard

 
 
Name: Phil Ballard

 
 
Title: Vice President


 
 

--------------------------------------------------------------------------------

 

 
 
ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 
 
ENERGY XXI GOM, LLC

 
 
By:
/s/ Rick Fox

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer

 
 
ENERGY XXI TEXAS ONSHORE, LLC

 
 
By:
/s/ Rick Fox

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer

 
 
ENERGY XXI ONSHORE, LLC

 
 
By:
/s/ Rick Fox

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer

 
 
ENERGY XXI PIPELINE, LLC

 
 
By:
/s/ Rick Fox

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

 
 
ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:

 
 
ENERGY XXI U.S.A., INC

 
 
By:
/s/ Rick Fox
 

 
 
Name:  Rick Fox

 
 
Title:  Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
